Quillian, J.
1. A person engaged in the business of a motor common carrier under a certificate issued by the Public Service Commission cannot be sued in a county other than that of his residence for personal injuries or damage resulting from the negligent operation of a motor vehicle used in the conduct of the business. Youmans v. Hickman, 179 Ga. 684 (177 S. E. 238).
2.' A common carrier that negligently injures a person, and the insurance company that issues the carrier an indemnity policy under the provisions of Code § 68-612, are neither joint tortfeasors nor joint contractors, so as to bring the carrier and the insurance company within the provisions of Code (Ann.) § 2-4904, permitting suit to be instituted against joint obligors or joint tortfeasors in the county of either. The liability of the carrier to the injured person arises from a tort in the commission of which the insurance company is not concerned. The insurance company’s obligation to pay the damages caused by the carrier’s negligence is a contractual duty not assumed by the carrier. It follows that, while by special statute (Code § 68-612), joinder of the carrier and insurance company in the same action is permitted, a natural person engaged in the business of a common carrier cannot be joined with the insurance company in a suit instituted elsewhere than in the county where he resides.

Judgment affirmed.


Felton, C. J., and Nichols J., concur.